COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00264-CV


Peter Payne, Mary Beth Payne,          §    From the 431st District Court
David Howard, Oksana Howard,
Melvin Harris, Donna Harris, and       §    of Denton County (2011-70650-
Christina Childers                          431)
                                       §
v.
                                       §    September 19, 2013

The City of Frisco                     §    Per Curiam



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM